Title: [Diary entry: 19 October 1787]
From: Washington, George
To: 

 Friday. 19th. Mr. Houston &ca. going away about 10 Oclock I rid to the Ferry, Frenchs, Dogue run & Muddy hole. At the first the People were making a farm Pen—at the next getting in Pease as yesterday—some of which (Vines) appeared to me to be not sufficiently cured. At Dogue run, getting out Wheat & removing brush frm. the Swamp to gullies. At Muddy hole began this morning to ditch between the fields No. 1, 2, 3, & 4. and to sow Wheat with a Barrel 6 feet long perforated with holes strapped Round with leather bands in order to drop the Wheat in sqrs. of 6 Inches—but the leather not being equally stretched and binding in all parts equally, and the sides opening a little—it discharged Seeds from the Sides as well as from the holes wch. in some measure defeated my intention. On my return home found Mr. Dunlap (a West Indian) Mr. Cary, Mr. Donaldson, and Mr. Porter here who went away after dinner. In the afternoon it began to rain slow & moderately with the wind (tho’ not much of it) from the No. Et.